Per Curiam.

Considering all the relevant factors, we find that the order appealed from should be modified by further reducing the assessed values as follows:

Land Building Total

1941- 42' $1,250,000 $600,000 $1,850,000
1942- 43 1,250,000 580,000 1,830,000
As so modified the order so far as appealed from, should be affirmed, with twenty dollars costs and disbursements to the appellant.
Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ., concur.
Order so far as appealed from, unanimously modified as indicated in opinion, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. Settle order on notice.